Case 2:19-cv-12409-LVP-APP ECF No. 80, PageID.387 Filed 03/29/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

EARL DIAMOND,

      Plaintiff,
                                                    Civil Case No. 19-12409
v.                                                  Honorable Linda V. Parker

GENESEE COUNTY LANDBANK,

     Defendant.
________________________/

     OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR
                RECONSIDERATION (ECF NO. 76)

      This lawsuit arose from a state court action to evict Plaintiff from property in

Genesee County, Michigan. On August 15, 2019, Plaintiff filed this lawsuit

against Defendant seeking to appeal certain state court decisions related to the

eviction and claiming discrimination. The matter was referred to Magistrate Judge

Anthony P. Patti for all pretrial matters. (ECF No. 30.) Plaintiff subsequently

filed two motions for preliminary injunction (ECF Nos. 23, 32), and Defendant

filed a motion to dismiss (ECF No. 55).

      On June 25, 2020, Magistrate Judge Patti issued a report and

recommendation (“R&R”) recommending that the Court deny Plaintiff’s motions

and grant Defendant’s motion. (ECF No. 68.) At the conclusion of his R&R,

Magistrate Judge Patti advised the parties that they may object to and seek review
Case 2:19-cv-12409-LVP-APP ECF No. 80, PageID.388 Filed 03/29/21 Page 2 of 3




of the R&R within fourteen days of service upon them. He further specifically

advised the parties that “[f]ailure to file specific objections constitutes a waiver of

any further right to appeal.” (Id.)

      The deadline for filing objections to the R&R passed, with no objections

received by the Court. The Court thereafter adopted the R&R and dismissed

Plaintiff’s Amended Complaint with prejudice.1 (ECF Nos. 71, 72.)

      The Court subsequently received Plaintiff’s objections to the R&R. (ECF

No. 75.) However, those objections were mailed only on August 3, 2020 (id. at Pg

ID 328)—well beyond the deadline for their filing. Approximately two weeks

later, the Court received a motion from Plaintiff entitled “Motion for

Reconsideration, Alter or Amend a Judgment, and Relief from a Judgment or

Order to, Court Report and Recommendation to Deny Plaintiff’s Motion for

Injunctive Relief and Grant Defendant’s Dispositive Motion.” (ECF No. 76.)

Plaintiff then sent the Court a document titled, in part, “Exhibits Brief for Rule 59

and Rule 60.” (ECF No. 77.)



1
 The decision adopting the R&R indicates that Magistrate Judge Patti did not
address Plaintiff’s second motion for preliminary injunction. (See ECF No. 71 at
Pg ID 300.) Magistrate Judge Patti did not refer to the motion in the opening or
concluding sections of the R&R (see ECF No. 68 at Pg ID 261, 289); however, he
did discuss the motion within the body of the decision (id. at Pg ID 269-71). The
text entry for the R&R indicates that Magistrate Judge Patti was recommending the
denial of both motions for preliminary injunction. (ECF No. 68.) None of this
changes the result of the Court’s decisions in this case.
Case 2:19-cv-12409-LVP-APP ECF No. 80, PageID.389 Filed 03/29/21 Page 3 of 3




      Plaintiff’s filings contain rambling and lengthy statements. None of the

documents demonstrate an error in Magistrate Judge Patti’s R&R or present facts

to support Plaintiff’s claims. Specifically, Plaintiff fails to present facts to support

his speculative assertions that Defendant discriminated against him, and he cannot

show that this Court has jurisdiction to review the state court’s decisions relevant

to the property at issue.

      Accordingly,

      IT IS ORDERED that Plaintiff’s motion for reconsideration or to alter or

amend the judgment (ECF No. 76) is DENIED.

      IT IS SO ORDERED.                          s/ Linda V. Parker
                                                 LINDA V. PARKER
                                                 U.S. DISTRICT JUDGE

 Dated: March 29, 2021

 I hereby certify that a copy of the foregoing document was mailed to counsel of
 record and/or pro se parties on this date, March 29, 2021, by electronic and/or
 U.S. First Class mail.

                                                 s/ R. Loury
                                                 Case Manager
